ORDER
LIMBAUGH, District Judge.
IT IS HEREBY ORDERED that defendant’s motion for an award of prejudgment interest is DENIED.
IT IS FURTHER ORDERED that plaintiff’s motion to reconsider is DENIED. Although the Court did not address the public policy issue in its order, it did fully consider the issue and found plaintiff’s public policy grounds to be insufficient to change this Court’s ultimate determination that the Public Law Board’s Order should be enforced.
IT IS FURTHER ORDERED that defendant’s motion for attorney’s fees is *1354GRANTED. Upon careful review of defendant’s declaration and appendices, the Court finds a reasonable attorney’s fee to be Twenty One Thousand Five Hundred and no/100 Dollars ($21,500.00) which includes representation through March 26, 1990.
IT IS FINALLY ORDERED that defendant’s request for costs is DENIED without prejudice. Defendant must file a bill of costs with the Court and a memorandum in support in accordance with 28 U.S.C. § 1920.